Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 and 11 recite: “with respect to a constraint variable used to define a threshold value for a constraint on a control process”.  The specification discloses a “gradient threshold”.  The language of “threshold value for a constraint” is not supported by the original disclosure.  Applicant is advised to change this to: “with respect to a constraint variable defining a constraint on a control process”.
Appropriate correction is required.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also rewritten to overcome the objections above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7, 9, 10, 11, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of US Patent No. 11,226,600.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 9, 10, 11, 18 and 19  of the instant application is anticipated by claims 1, 6 of US Patent No. 11,226,600.

Instant Application 17/576,615
Patent US 11,226,600
1. A controller comprising: a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 






determining a gradient of an objective function with respect to a constraint variable used to define a threshold value for a constraint on a control process that uses the objective function; 

modifying the constraint variable to have a modified value in response to determining that a trigger condition is satisfied, the trigger condition based on the gradient;

performing the control process subject to the constraint using the modified value of the constraint variable; and 




operating equipment in accordance with a result of the control process.
1. A controller, comprising:
a processing circuit comprising one or more processors and memory storing instructions that, when executed
by the one or more processors, cause the one or more processors to perform operations comprising:
performing a first optimization of an objective function subject to a first constraint to generate a first optimization
result, the first constraint defining a first
value of a constraint variable;

determining whether a gradient of an output of the objective function with respect to the constraint variable exceeds a threshold value;


in response to a determination that the gradient exceeds the threshold value, modifying the constraint variable to have a modified value;


performing a second optimization of the objective function subject to a second constraint to generate a second optimization result, the second constraint
defining the modified value of the constraint variable; and

operating equipment in accordance with the second optimization result.
7. The controller of Claim 1, wherein performing the control process comprises performing an optimization of the objective function subject to the constraint.
1. … performing a first optimization of an objective function subject to a first constraint to generate a first optimization
result,
9. The controller of Claim 1, wherein determining whether the trigger condition is satisfied comprises: comparing the gradient to a threshold value; and determining that the trigger condition is satisfied based on whether the gradient exceeds the threshold value.
1. … determining whether a gradient of an output of the objective function with respect to the constraint variable exceeds a threshold value;

10. The controller of Claim 1, wherein determining whether the trigger condition is satisfied comprises: 

presenting the gradient to a user; and 



determining that the trigger condition is satisfied in response to the user providing a request to modify the constraint variable.
6. The controller of claim 1, wherein the operations further comprise:


presenting, on a user device, the gradient and a recommended change to the constraint variable; and

modifying the constraint variable to have the modified value based on a user selection of the recommended
change.
11. A method comprising: 












determining a gradient of an objective function with respect to a constraint variable used to define a threshold value for a constraint on a control process that uses the objective function; 

modifying the constraint variable to have a modified value in response to determining that a trigger condition is satisfied, the trigger condition based on the gradient; 

performing the control process subject to the constraint using the modified value of the constraint variable; and 




operating equipment in accordance with a result of the control process.
1. A controller, comprising:
a processing circuit comprising one or more processors and memory storing instructions that, when executed
by the one or more processors, cause the one or more processors to perform operations comprising:
performing a first optimization of an objective function subject to a first constraint to generate a first optimization
result, the first constraint defining a first
value of a constraint variable;

determining whether a gradient of an output of the objective function with respect to the constraint variable exceeds a threshold value;


in response to a determination that the gradient exceeds the threshold value, modifying the constraint variable to have a modified value;


performing a second optimization of the objective function subject to a second constraint to generate a second optimization result, the second constraint
defining the modified value of the constraint variable; and

operating equipment in accordance with the second optimization result.
18. The method of Claim 11, wherein determining whether the trigger condition is satisfied comprises: 
comparing the gradient to a threshold value; and determining that the trigger condition is satisfied based on whether the gradient exceeds the threshold value.
1. … determining whether a gradient of an output of the objective function with respect to the constraint variable exceeds a threshold value;

19. he method of Claim 11, wherein determining whether the trigger condition is satisfied comprises: 

presenting the gradient to a user; and 



determining that the trigger condition is satisfied in response to the user providing a request to modify the constraint variable.
6. The controller of claim 1, wherein the operations further comprise:


presenting, on a user device, the gradient and a recommended change to the constraint variable; and

modifying the constraint variable to have the modified value based on a user selection of the recommended
change.


Response to Amendment
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, 10, 11, 16, 17, 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cozad et al. US 2017/0097616 (hereinafter Cozad).

Regarding claim 1, Cozad teaches: a controller comprising:
a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
determining a gradient of an objective function with respect to a constraint variable used to define a threshold value for a constraint on a control process that uses the objective function (Fig. 5, [0088] - - “using the constraint sensitivity analysis tool to determine the impact of relaxing the overhead temperature limit constraint”; [0060]-[0066] - - constraint sensitivity analysis; [0063] - - “Conceptually, the constraint analysis can be based on a derivative of the optimized solution with respect to the constraint”; derivative is gradient);
modifying the constraint variable to have a modified value in response to determining that a trigger condition is satisfied, the trigger condition based on the gradient ([0067] - - relax the constraint after identifying a potential constraint that with a favorable sensitivity; having a favorable sensitivity is a trigger condition);
performing the control process subject to the constraint using the modified value of the constraint variable ([0015] - - optimized solution for a chemical production process provides operating conditions for the process); and
operating equipment in accordance with a result of the control process ([0015] - - optimized solution for a chemical production process provides operating conditions for the process).

Claim 11 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 6, Cozad teaches all the limitations of the base claims as outlined above. 

Cozad further teaches: 
the objective function comprises a plurality of control objectives (Fig. 12 & Fig. 14 - - Fig. 12 shows the objective function; the 3 objective contributions – “product profit”, “feed cost’, utility cost” are control objectives);
the gradient comprises at least one of:
a control objective specific gradient for each of the plurality of control objectives with respect to the constraint variable; or
a gradient of an overall value of the objective function with respect to the constraint variable (Fig. 5, [0088], [0063] - -  a derivative of the optimized solution with respect to the constraint).

Claim 16 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Regarding claim 7, Cozad teaches all the limitations of the base claims as outlined above. 

Cozad further teaches: performing the control process comprises performing an optimization of the objective function subject to the constraint  (Fig. 5, [0088] - - get an optimized solution after relaxing the overhead temperature limit constraint; getting an optimized solution is optimization).

Regarding claim 8, Cozad teaches all the limitations of the base claims as outlined above. 

Cozad further teaches: performing the control process using an initial value of the constraint variable to generate an initial result of the control process (Fig. 5, [0088] - - get an optimized solution before relaxing the overhead temperature limit constraint); and
determining the gradient of the objective function with respect to the constraint variable at a point defined by the initial result of the control process. (Fig. 5, [0088] - - determine the impact of relaxing the overhead temperature limit constraint, Fig. 5 shows the relaxing is happening at the original optimum).

Claim 17 is substantially similar to claim 8 and is rejected for the same reasons and rationale as above.

Regarding claim 10, Cozad teaches all the limitations of the base claims as outlined above. 

Cozad further teaches: determining whether the trigger condition is satisfied comprises:
presenting the gradient to a user ([0075] - - the results from the analysis tool is displayed in a user interface); and
determining that the trigger condition is satisfied in response to the user providing a request to modify the constraint variable ([0076] - - user to perform constraint relaxation).

Claim 19 is substantially similar to claim 10 and is rejected for the same reasons and rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 5, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cozad et al. US 2017/0097616 (hereinafter Cozad) in view of Horesh et al. US 2016/0091904 (hereinafter Horesh).

Regarding claim 2, Cozad teaches all the limitations of the base claims as outlined above. 

Cozad further teaches: a gradient of an objective function with respect to a constraint variable ([0063] - - “Conceptually, the constraint analysis can be based on a derivative of the optimized solution with respect to the constraint”; derivative is gradient));

But Cozad does not explicitly teach: 
the objective function comprises a carbon emissions control objective indicating an amount of carbon emissions associated with operating the equipment;
the constraint variable defines a required load to be served by the equipment; and

However, Horesh teaches:
an objective function comprises a carbon emissions control objective indicating an amount of carbon emissions associated with operating the equipment ([0035], [0040] - - objective function includes greenhouse gas emission); 
a constraint variable defines a required load to be served by the equipment ([0036] - - constraints including power used by HVAC, power used is a load);

Cozad and Horesh are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught Cozad, and incorporating objective function comprising carbon emissions as taught by Horesh.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide optimized control of HVAC, as suggested by Horesh ([0003]).

Claim 12 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Regarding claim 4, Cozad teaches all the limitations of the base claims as outlined above. 

Cozad further teaches: a gradient of an objective function with respect to a constraint variable ([0063] - - “Conceptually, the constraint analysis can be based on a derivative of the optimized solution with respect to the constraint”; derivative is gradient));

But Cozad does not explicitly teach: 
the objective function comprises an occupant comfort control objective indicating occupant comfort associated with operating the equipment;
the constraint variable defines a required load to be served by the equipment; 

However, Horesh teaches:
an objective function comprises an occupant comfort control objective indicating occupant comfort associated with operating the equipment ([0034], [0035] - - objective function includes weight of comfort in the objective function); 
a constraint variable defines a required load to be served by the equipment ([0036] - - constraints including power used by HVAC, power used is a load);

Cozad and Horesh are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught Cozad, and incorporating objective function comprising occupant comfort as taught by Horesh.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide optimized control of HVAC, as suggested by Horesh ([0003]).

Claim 14 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Regarding claim 5, Cozad teaches all the limitations of the base claims as outlined above. 

Cozad further teaches: a gradient of an objective function with respect to a constraint variable ([0063] - - “Conceptually, the constraint analysis can be based on a derivative of the optimized solution with respect to the constraint”; derivative is gradient));

But Cozad does not explicitly teach: 
the objective function comprises a monetary cost control objective indicating a monetary cost of operating the equipment;
the constraint variable defines a required load to be served by the equipment; 

However, Horesh teaches:
an objective function comprises a monetary cost control objective indicating a monetary cost of operating the equipment ([0034], [0035] - - objective function includes cost of electricity and gas purchased); 
a constraint variable defines a required load to be served by the equipment ([0036] - - constraints including power used by HVAC, power used is a load);

Cozad and Horesh are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught Cozad, and incorporating objective function comprising monetary cost as taught by Horesh.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide optimized control of HVAC, as suggested by Horesh ([0003]).

Claim 15 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cozad et al. US 2017/0097616 (hereinafter Cozad) in view of FUJIMAKI et al. US 2014/0236869 (hereinafter FUJIMAKI).

Regarding claim 9, Cozad teaches all the limitations of the base claims as outlined above. 

But Cozad does not explicitly teach: 
comparing the gradient to a threshold value; and
determining that the trigger condition is satisfied based on whether the gradient exceeds the threshold value.

However, FUJIMAKI teaches:
comparing the gradient to a threshold value ([0083], [0084] - - compute a gradient; compute a threshold indicating to what extent the gradient is large for the variable to be an addition candidate; [0054] - - variables’ gradient not less than the addition threshold is addition candidate); and
determining that the trigger condition is satisfied based on whether the gradient exceeds the threshold value ([0083], [0084] - - compute a gradient; compute a threshold indicating to what extent the gradient is large for the variable to be an addition candidate; [0054] - - variables’ gradient not less than the addition threshold is addition candidate).

Cozad and FUJIMAKI are analogous art because they are from the same field of endeavor.  They all relate to selecting variables.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught by Cozad, and incorporating comparing gradient to a threshold, as taught by FUJIMAKI.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide high speed variable selection and optimization, as suggested by FUJIMAKI ([0091]).

Claim 18 is substantially similar to claim 9 and is rejected for the same reasons and rationale as above.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cozad et al. US 2017/0097616 (hereinafter Cozad) in view of FUJIMAKI et al. US 2014/0236869 (hereinafter FUJIMAKI) and further in view of Horesh et al. US 2016/0091904 (hereinafter Horesh).

Regarding claim 20, Cozad teaches: one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
obtaining an objective function ([Fig. 12, [0015] - - objective function for maximizing the profit of one or more refineries);
determining a gradient of the objective function with respect to a constraint variable (Fig. 5, [0088] - - “using the constraint sensitivity analysis tool to determine the impact of relaxing the overhead temperature limit constraint”; [0060]-[0066] - - constraint sensitivity analysis; [0063] - - “Conceptually, the constraint analysis can be based on a derivative of the optimized solution with respect to the constraint”; derivative is gradient);
modifying the constraint variable based on the gradient ([0067] - - relax the constraint after identifying a potential constraint that with a favorable sensitivity; having a favorable sensitivity is a trigger condition);
performing a control process subject to the constraint using the modified value to generate the set of control decisions ([0015] - - optimized solution for a chemical production process provides operating conditions for the process); and
operating the equipment in accordance with the set of control decisions ([0015] - - optimized solution for a chemical production process provides operating conditions for the process).

But Cozad does not explicitly teach: 
selecting the constraint variable in response to the gradient exceeding a threshold;

However, FUJIMAKI teaches:
selecting the constraint variable in response to the gradient exceeding a threshold ([0083], [0084] - - compute a gradient; compute a threshold indicating to what extent the gradient is large for the variable to be an addition candidate; [0054] - - variables’ gradient not less than the addition threshold is addition candidate).

Cozad and FUJIMAKI are analogous art because they are from the same field of endeavor.  They all relate to selecting variables.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught by Cozad, and incorporating comparing gradient to a threshold, as taught by FUJIMAKI.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide high speed variable selection and optimization, as suggested by FUJIMAKI ([0091]).

But the combination of Cozad and FUJIMAKI does not explicitly teach: 
an objective function comprising a carbon emissions control objective indicating an amount of carbon emissions predicted to result from operating equipment in accordance with a set of control decisions; 
a constraint variable defining a limit on a load to be served by operating the equipment;
curtailing the load to be served by operating the equipment;

However, Horesh teaches:
an objective function comprising a carbon emissions control objective indicating an amount of carbon emissions predicted to result from operating equipment in accordance with a set of control decisions ([0035], [0040] - - objective function includes greenhouse gas emission); 
a constraint variable defining a limit on a load to be served by operating the equipment ([0036] - - constraints including power used by HVAC, power used is a load);
curtailing the load to be served by operating the equipment ([0046] - - demand response control is curtailing the load);

Cozad, FUJIMAKI and Horesh are analogous art because they are from the same field of endeavor.  They all relate to optimization.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above controller, as taught by the combination of Cozad and FUJIMAKI, and incorporating objective function comprising carbon emissions as taught by Horesh.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide optimized control of HVAC, as suggested by Horesh ([0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116